DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.	Amendment filed on 05/04/2021 has been entered. Claims 10 is newly added. 
Claims 1-10 are now pending in the application.

Information Disclosure Statement

3.	The references cited in the information disclosure statement (IDS) filed on 03/26/2021 have been are considered an initialed and dated copy of Applicant’s IDS form 1449, is attached to the instant Office action.

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, line 5: “the hole portion” lacks antecedent basis. 

Further, each core sheet has not hole, and has just slot (opening) but the plurality of the laminated core sheets together create the hole. Furthermore, a hole portion (line 5) for a spring plate portion and a hole portion (line 7) for a recessed portion are two different hole portions.
Regarding claims 2-10 - the aforementioned claims are rejected based on their dependent status from claim 1.

Regarding claim 10, line 2: “the end portion” lacks antecedent basis. 

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al. (US 2015/0108866) hereinafter Kaiser in view of Ito et al. (US 7843101) hereinafter Ito.


 Ito discloses in fig.10 at least one of the plurality of the laminated core sheets has a first protruding portion (651a3) and a second protruding portion (651a5) provided to the edge of the hole (651a1), and wherein a distance between the first protruding portion (651a3) and the second protruding portion (651a5) is greater than a length of a long side of the accommodated magnet (652).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Kaiser at least one of the plurality of the laminated core sheets has a first protruding portion and a second protruding portion provided to the edge of the hole portion, and wherein a distance between the first protruding portion and the second protruding portion is greater than a length of a long side of the accommodated magnet, as taught by Ito in order to serve to position the permanent magnet 652a within the magnet insert hole 651a1, as taught by Ito (col. 30:3-11).

Regarding claim 2, Ito further discloses that the first protruding portion (651a3) and the second protruding portion (651a5) are provided to the edge of the hole portion (651a1) of the first core sheet (col. 5:39-49).



Regarding claims 4 and 5: Kaiser, as modified by the teaching of Ito, discloses the IPM motor having all of the claimed features as discussed above with respect to claim 1, [claim 4] further comprising a third core sheet (44 at bottom in fig. 2, Kaiser and Ito 
col. 5:39-49), wherein the first protruding portion (651a3) and the second protruding portion (651a5) are arranged in the third core sheet; [claim 5] further comprising a base core sheet (44, Kaiser) only having the hole portion (40, 38), wherein the IPM rotor includes portions at which at least the one third core sheet (44 at bottom in fig. 2), at least the one base core sheet (44), the first core sheet (48), and at least the one second core sheet (46) are laminated in the stated order.

Regarding claim 6, Kaiser further discloses that the second core sheet (34 from lamination sheets 46)  is continuously laminated on the first core sheet (lamination sheets 44), wherein the spring plate portion (50) is bent from a contact end portion between the spring plate portion of the first core sheet (34) and the recessed portion (58) of the second core sheet (34), wherein the second core sheet laminated successively has a thickness of equal to or more than a length of the spring plate portion, and wherein the length of the spring plate portion is one time or more to ten times or less the thickness of the second core sheet. Further, it has been held that more than a mere change of shape is necessary for patentability. In re Dailey, 357 F.2d 669, I49 USPQ 47 (CCPA 1966), and In re Span- Deck Inc. v. Fab-con, Inc. (Ca 8, 1982) USPQ 835.

Regarding claim 7, Kaiser further discloses that the width of the spring plate portion (50) is one time or more to ten times or less the thickness of the first core sheet (34, fig. 2). Further, it has been held that more than a mere change of shape is necessary for patentability. In re Dailey, 357 F.2d 669, I49 USPQ 47 (CCPA 1966), and In re Span- Deck Inc. v. Fab-con, Inc. (Ca 8, 1982) USPQ 835.

Regarding claim 8: Kaiser, as modified by the teaching of Ito, discloses the IPM rotor having all of the claimed features as discussed above with respect to claim 1, wherein the magnet (42 Kaiser) has a substantially rectangular parallelepiped shape [0016], wherein the hole portion (40) is formed to have a V-shape which is open toward a radially outer side of the core sheet (shown in fig. 3), and wherein the spring plate portion (50) is provided on the edge of the hole portion (40) on a radially inner side of the hole portion (40), and is provided at an end portion of a long side of the magnet (42). Kaiser is silent with respect to the first protruding portion and the second protruding portion are provided on outer sides of the short side of the magnet.
Ito discloses the first protruding portion (651a3) and the second protruding portion (651a5) are provided on outer sides of the short side of the magnet (652).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Kaiser the first protruding portion and the second protruding portion are provided on outer sides of the short side of the magnet, as taught by Ito in order to serve to position the permanent magnet 652a within the magnet insert hole 651a1, as taught by Ito (col. 30:3-11).

Regarding claim 9: Kaiser, as modified by the teaching of Ito, discloses the IPM rotor having all of the claimed features as discussed above with respect to claim 1, wherein the magnet (42 Kaiser) has a substantially rectangular parallelepiped shape [0016], wherein the hole portion (40) extends in a circumferential direction of the core sheet (34, fig. 3), and wherein the spring plate portion (50) is provided on the edge of the hole portion (40) on a radially inner side of the hole portion (40), and is formed at an center portion of a long side of the magnet (42). Kaiser is silent with respect to the first protruding portion and the second protruding portion are provided on outer sides of a short side of the magnet.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Kaiser the first protruding portion and the second protruding portion are provided on outer sides of a 

Regarding claim 10: Kaiser, as modified by the teaching of Ito, discloses the IPM rotor having all of the claimed features as discussed above with respect to claim 1. Although it doesn’t explicitly teach the spring plate portion is provided at the end portion of the long side of the magnet in a longitudinal direction of the magnet, it would have been obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention of Kaiser and Ito to choose any desired design of the spring plate portion to be the spring plate portion is provided at the end portion of the long side of the magnet in a longitudinal direction of the magnet to provide compact design and since Applicants have not disclose the specific configuration of design of the spring plate portion is provided at the end portion of the long side of the magnet in a longitudinal direction of the magnet solves any stated problem or are for any particular purposes and it appears the invention would perform equally well with the applied design of the protruding portion and in order to prevent the magnet from slipping off.

Conclusion

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy J. Dole can be reached on (571)-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848